DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chan et al. (5,529,224).
Chan et al. disclose, in fig. 11, 
Re-claim 1,  a vial 30 is capable of  hanging on a top of a bottle comprising:
a pair of panels 21, 22 affixed together forming a body having a top portion and a bottom portion, the top portion having a side edge and a notch  31forming a hook, the bottom portion having a bulbous portion defining a cavity for holding contents and a parting line 39 (see fig. 20) exiting across the bulbous portion opening of the cavity.
Re-claim 2, wherein the panels are thermoformed material.


Re-claim 4,  wherein the notch substantially extends at an acute angle ( or 7 to 11 degrees) with respect to a vertical axis of the vial.
Re-claim 5, wherein the notch is defined by a pair of spaced apart generally parallel edges.
Re-claim 6, wherein the bulbous portion has a spout portion and the parting line extends across the spout portion.
Re-claim 7, wherein the laminate is PVC/EVOH/PE (see col. 6, lines 25-34).
Re-claim 8, wherein the top portion is generally planar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 10, 2022